Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a first circuit that calculates a first amount of operation corresponding to a torque which is generated by the motor to feedback-control an angle which is able to be converted to a turning angle of the turning wheels and which is detected by a first sensor such that the angle becomes a target angle which is calculated by an external circuit and controls supply of electric power to the first coil based on a value which is obtained by dividing the first amount of operation according to the number of control systems; and 
a second circuit that calculates a second amount of operation corresponding to the torque which is generated by the motor to feedback-control an angle detected by a second sensor such that the angle becomes the target angle, selectively performs a first process of controlling supply of electric power to the second coil based on a value which is obtained by dividing the first amount of operation according to the number of control systems and a second process of controlling supply of electric power to the second coil based on a value which is obtained by dividing the second amount of operation according to the number of control systems, and switches the first process to the second process when the first circuit fails, 
wherein the external circuit generates an instruction for performing a process of increasing an amount of operation which is calculated by one of the first circuit and the second circuit according to the number of control systems when the other of the first circuit and the second circuit fails.

With respect to claim 9, the Prior Art does not teach a first circuit that calculates a first amount of operation corresponding to a torque which is generated by the motor to feedback-control an angle which is able to be converted to a turning angle of the turning wheels and which is detected by a first sensor such that the angle becomes a target angle which is calculated by an external circuit and controls supply of electric power to the first coil based on a value which is obtained by dividing the first amount of operation according to the number of control systems; and 
a second circuit that calculates a second amount of operation corresponding to the torque which is generated by the motor to feedback-control an angle detected by a second sensor such that the angle becomes the target angle and controls supply of electric power to the second coil based on a value which is obtained by dividing the second amount of operation according to the number of control systems, 
wherein the external circuit generates an instruction for performing a process of increasing an amount of operation which is calculated by one of the first circuit and the second circuit according to the number of control systems when the other of the first circuit and the second circuit fails.
	Claims 1-16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846